Citation Nr: 1423027	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-44 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected non-allergic rhinitis (formerly diagnosed as chronic sinusitis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To allow for the initial consideration of additional evidence by the RO and to obtain a clarifying medical opinion.

VA Employee Health Records dated between September 2008 and April 2011 were submitted directly to the Board in support of the Veteran's claim.  These records pertain to her sinus symptoms and tend to support her belief that she has sinusitis and should be rated for an increase based on that diagnosis.  The Board notes that the RO has reviewed the records dated between September 2008 and February 2010; however, the records dated after February 2010 were not considered by the RO and the Veteran has not submitted a written waiver of the RO's initial consideration.  Thus, the evidence must be referred to the RO for review and preparation of a supplement statement of the case, if a grant of the benefits sought is not made.  38 C.F.R. § 20.1304(c) (2012) (holding that a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration). 

Having reviewed the record to determine whether the newly submitted evidence was afforded initial consideration by the RO, the Board notes the confusion as to the Veteran's proper diagnosis.  At the September 2012 VA examination, non-allergic rhinitis was diagnosed.  The examiner did not consider the numerous diagnoses and references to sinusitis in the VA Employee Health Records and prior VA treatment records when setting forth the Veteran's symptoms.  Notably, many of the symptoms described by the Veteran in her lay statements and in testimony at a June 2012 Decision Review Officer hearing and at her April 2013 hearing before the Board, appear in the rating criteria for sinusitis, specifically Diagnostic Code 6514.  These symptoms include prolonged antibiotic treatment, headaches, pain, discharge and crusting.  It does appear upon review of the medical records that the medication taken to alleviate symptoms has increased since she initially filed her claim.  The Board finds that a clarifying medical opinion would be helpful to further explain the differences between sinusitis and rhinitis and why a diagnosis of sinusitis is inappropriate given the Veteran's symptoms.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical records identified by the Veteran as relevant to the claim being remanded.  If any requested records are not available, or if the search for the records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran must be informed in writing.

2. Thereafter, return the claims file to the VA examiner who performed the September 2012 VA examination.  If the September 2012 examiner is not available, forward the claims file to another qualified medical professional for a clarifying opinion regarding the diagnosis of rhinitis, as opposed to sinusitis.  If necessary, another examination, to include any testing believed to be required should be scheduled.

The examiner should review all treatment records in the claims file as well as the Virtual VA file. The examiner should specifically note consideration of the Veteran's VA Employee Health Records and the VA treatment records that discuss a diagnosis of sinusitis.  In addition, the examiner should specifically review the Veteran's hearing testimony before a Decision Review Officer in June 2012 and before the Board in April 2013.  

The examiner should explain the differences between sinusitis and rhinitis and provide an explanation, if possible, as to why sinusitis may have been previously misdiagnosed by other treatment providers.

The examiner must discuss the medical rationale for all opinions expressed, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



